DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention 1 in the reply filed on 9/6/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/22.
	Claims 1-6, 8, 9, 11, 12, 14, 15, 23 and 24 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/21 and 9/6/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections
Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  The specification is objected to because page 11 and figures 1A-1C contain sequence without specific SEQ ID NO:s.   
Applicants must comply with sequence rules in order to be considered a complete response to this Office Action.

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, 9, 11, 12, 14, 15, 23 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally-occurring element of nature that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013) (hereafter “Myriad”).
Based upon an analysis with respect to the claims as a whole, claim(s) 1-5, 8, 9, 11, 12, 14, 15, 23 and 24 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (these claims are interpreted in light of the most recent Guidelines (See “https://www.uspto.gov/patent/laws-and- regulations/examination-policy/subject-matter-eligibility)).
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes and the Steps cited below (https://www.uspto.gov/sites/default/files/documents/nov-2017-slides- exploring-sme-ai.pdf), the claims are directed to an ineligible product/process as further detailed below.
In this case, claim(s) 1-5, 8, 9, 11, 12, 14, 15, 23 and 24 recite or are directed to a composition of matter (Step 1) and recite natural phenomenon(s) (in this case, a product of nature [a naturally occurring hemagglutinin protein from an H3 influenza A virus and the nucleic acid sequence that encodes the protein]) that are directed to a judicial exception (in this case, a natural phenomenon)(Step 2A). Thus the claimed product is not markedly different from its naturally occurring counterpart (see Part I.A.3 of the Interim Eligibility Guidance; Example 2, p. 29). Thus the claims also read upon naturally occurring influenza A H3 HA protein or the nucleic acid sequence that encodes it and it is not altered in such a way that differentiates it from an isolated PBMC, or a composition of matter as recited in Step 1 and a natural phenomenon as recited in Step 2A.  GenBank Accession AGL06609 presents a hemagglutinin amino acid sequence of the hemagglutinin protein from an H3 influenza A virus isolated from a human in 2012.  This sequence is identical to the HA protein labeled TJ-7 in figure 1C.  
The claims thus recite a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart, or is directed to a “product of nature” exception.
Further, in view of Step 2B and the “No” pathway, the claims do not recite additional elements that amount to significantly more than the judicial exception. As claimed, the antigen or nucleic acid sequence do not recite additional elements, such as a conjugated detectable label (if supported by the specification).  As pursuant to the Office’s interpretation of the Myriad decision, a recitation of a naturally-occurring nucleic acid, protein, or any natural product of nature that does not have a substantial or marked difference from the natural product is not patent eligible subject matter. Therefore, claims 1-5, 8, 9, 11, 12, 14, 15, 23 and 24 as written, read upon a non-naturally occurring influenza H3 HA protein and nucleic acid sequence that encodes it and is found to have occurred naturally in nature without being subject to the "hand-of-man” and resulting in a substantial or markedly different product from that found in nature. Therefore, claim(s) 1-5, 8, 9, 11, 12, 14, 15, 23 and 24 do not recite eligible subject matter under 35 U.S.C. 101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.
This rejection is necessitated by expanded 35 USC 101 USPTO training in view of the USPTO’s interpretation of Myriad. Applicant is directed towards the USPTO memos, which support the analysis of the claims (https://www.uspto.gov/patent/laws-and- regulations/examination-policy/subject-matter-eligibility 0); please review the latest materials regarding 35 USC §101 rejections. It is suggested that applicant cancel the rejected claims, draw the rejected claims to read upon antibodies and cells which are not naturally occurring, recite specific steps that are non-routine/non-conventional, and/or recite products/processes which are substantially or markedly different from the judicial exceptions. Applicant is cautioned to amend the claims according to these suggestions utilizing limitations for which the application would have support.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11, 12, 14, 15, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

MPEP 2173.05 (s) states:
[Where possible, claims are to be complete in themselves. Incorporation by reference to a
specific figure or table "is permitted only in exceptional circumstances where there is no
practical way to define the invention in words and where it is more concise to incorporate by
reference than duplicating a drawing or table into the claim. Incorporation by reference is a
necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609
(Bd. Pat. App. & Inter. 1993) (citations omitted).
Reference characters corresponding to elements recited in the detailed description and the
drawings may be used in conjunction with the recitation of the same element or group of
elements in the claims. Generally, the presence or absence of such reference characters does not
affect the scope of a claim. See MPEP § 608.01(m) for information pertaining to the treatment of
reference characters in a claim.] Presently, the claimed information of Figures 1A-1C of
claims 1, 3-5 and 8 do not meet the requirements of an “exceptional circumstances where there is no practical way to define the invention in words”.  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
	Claims 2, 6, 9, 11, 12, 14, 15, 23 and 24 are also rejected since they depend from claim 1, but do not remedy this deficiency.  

Claim 9 recites the limitation "immunogen, or VLP" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "immunogen, or VLP" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "immunogen, or VLP" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "immunogen, or VLP" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 depends from claim 14, but does not remedy this deficiency.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, 8, 9, 11, 14 and 23 are rejected under 35 U.S.C. 102a1 as being anticipated by GenBank Accession BAT21748 (2015) and LC090954 (2015).
	The claimed invention is drawn to a non-naturally occurring, broadly reactive, pan-epitopic antigen of H3 influenza virus capable of generating an immune response against present and future H3 virus strains; 
	Wherein the H3 virus antigen comprises an amino acid sequence that is at least 95%, or at least 98% or 100% identical to an amino acid sequence of an HA antigen (TJ-7) as set forth in figure 1C.  
	The antigen is HA and the immune response induced is that of neutralizing antibodies or HA inhibitory antibodies and the production of T-lymphocytes.  
	The H3 antigen is part of a composition.
	The claimed invention also requires that polynucleotide sequence encoding the H3 antigen.  

	GenBank Accession BAT21748 teach the H3 hemagglutinin protein of the TJ-7 found in figure 1C.  Since the sequence provided in BAT21748 is identical to that of TJ-7, it inherently possesses the immune response properties presently claimed.  In addition, the claimed composition only requires this HA protein and therefore, such a limitation is also anticipated.  Therefore, BAT21748 anticipates the instant invention.  
	Genbank Accession LC090954 teach the polynucleotide sequence that encodes the H3 antigen of BAT21748.  Therefore, LC090954 anticipates the instant invention of claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 9, 11, 12, 14, 15, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tharakaraman et al. (US PGPub 20160130306) and GenBank Accession BAT21748 (2015) and LC090954 (2015).

The claimed invention further requires a VLP that comprises the H3 HA antigen and a composition that comprises the antigen combined with a pharmaceutically acceptable carrier, diluent or excipient.  
Tharakaraman et al. teach that vaccines can comprise VLPs that possess influenza HA polypeptides. [see paragraph 382]  It is also taught that pharmaceutically acceptable carrier, diluent or excipient can be combined with these compositions. [see paragraph 123] However, they do not teach the H3 antigen of TJ-7 or the polynucleotide sequence that encodes it.

	The teachings of GenBank Accession BAT21748 (2015) and LC090954 (2015) are summarized above.  While these accessions provide the H3 antigen and nucleic acid sequence encoding it, they do not teach a VLP that comprises the H3 HA antigen and a composition that comprises the antigen combined with a pharmaceutically acceptable carrier, diluent or excipient.  


	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Tharakaraman et al. in order to include a more specific influenza HA protein, such as that of TJ-7 and the nucleotide sequence that encodes it.  One would have been motivated to do so, given the suggestion by Tharakaraman et al. that the influenza HA proteins can be part of a VLP and that pharmaceutically acceptable carrier, diluent or excipient can be combined with their compositions.  There would have been a reasonable expectation of success, given the knowledge that the HA and polynucleotide sequence encoding it were previously known, as taught by GenBank Accession BAT21748 (2015) and LC090954 (2015) Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648